DETAILED ACTION
This action is in response the communications filed on 07/06/2022 in which claims 1, 8 and 15 are amended, and therefore claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-9, 13-15, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koulougli ("Handling Query Answering in Crowdsourcing Systems: A Belief Function-Based Approach") in view of Kazemi ("RelNN: A Deep Neural Model for Relational Learning") in view of Denoeux1 ("A Neural Network Classifier Based on Dempster-Shafer Theory") in view of Denoeux2 ("Modeling vague beliefs using fuzzy-valued belief structures") in further view of Platanios ("Estimating Accuracy from Unlabeled Data").

In regard to claims 1, 8 and 15, Koulougli teaches: A system comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Koulougli, p. 5 Section VI. "Our experiments were conducted on a Windows 7 machine, with Intel Core i5 1.8 GHz processor [a processor] a-nd 4-GB RAM [a memory]. Algorithms were implemented with Java [computer executable components].")
a neural belief reasoner comprising: a receiving component that receives a request for a belief function; (Koulougli, p. 3 Section IV. "A requester generates questions with multiple choice Q and send them to crowdsourcing platform, the latter receives these tasks;… These belief masses can then be used by a decision process with the benefit of the whole knowledge contained in the belief functions given by each source..."; p.1 abstract "... we propose a belief functions-based approach to achieve this goal."; p. 1 Section I. "We address the issue of modeling of workers uncertainty by the means of the belief functions theory;") (A crowdsourcing platform receives a question / request from a requester, and the platform generates an answer based on the belief functions)

    PNG
    media_image1.png
    82
    345
    media_image1.png
    Greyscale
… a belief function output component that outputs data corresponding to the generalized belief function. (Koulougli, p. 3 Section IV. "The aim of the decision making component is to assess the reliability and return a reliable correct answer;... Finally, the crowdsourcing platform sends the response to the administrator (requester)."; p. 4 Section V. A. "The last step is to apply the rule of decision making using pignistic probabilities, which is defined in equation (8) in the section 2. 

In order to find the most reliable correct answer... BetP{D} = 0.5944... Thus, the most reliable correct answer is D.") (The decision making component outputs the most reliable answer using pignistic probabilities, which is based on the belief function.)

Koulougli does not teach, but Kazemi teaches: a generative model component comprising two or more neural networks trained on observations, wherein a first neural network and a second neural network of the two or more neural networks overlap, that operates as a set of first-order logic rules, (Kazemi, p. 6369 "A relational neural network (RelNN) is a structure containing... For the first RLL, Ain... and all values in I come from the observations."; p. 6369 and p. 6370, see the following Fig. 2 (b) and Fig. 3 for two overlapping neural networks; p. 6367 "Statistical relational AI (StarAI) aims at reasoning and learning in noisy domains described in terms of objects and relationships by combining probability with first-order logic."; "In this paper, we develop a framework for learning first-order deep neural models to learn from and reason with relational data.")

    PNG
    media_image2.png
    199
    652
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    430
    994
    media_image3.png
    Greyscale


… wherein the first neural network maps latent variables to observations and the second neural network maps latent variables to vectors; and (Kazemi, p. 6369 "A relational neural network (RelNN) is a structure containing... For the first RLL, A_in = {Likes(u,m), Action(m), Drama(m)} and all values in I come from the observations. For this RLL, A_out = {S1(u, S2(u).)}"; p. 6368 “A weighted formula (WF) is a tuple <ѱ, w> where ѱ is a formula and w is a weight… A relational LL (RLL) consists of t > 0 relational linear units with the j-th unit having atom Qj(xj) and a set ѱ j = {<wj1, ѱj1>, <wj2, ѱj2>,…<wjm, ѱjm>} of mj WFs.”; In first NN of Fig. 2(b), w1 and w3 are latent variables and Likes(u,m), Action(m), Drama(m) are observations. Under BRI mapping is interpreted as weights are associated with or applied to observations.; p. 6389 “For the second RLL, A_in = {{Old(u), Teacher(u), H1(u), H2(u)} and I for the first two atoms comes from observations, and for the last two comes from the layers directly connected to the RLL.” P. 6370-6371 “Convolving each filter with each matrix produces a vector. These vectors go through an activation layer and are used as a filter in the next layers… The obtained vectors after activation can be used as filters for the next layers…”; also see Figure 4: An example of a layer of a RelNN demonstrated with ConvNet operations; in second NN of Fig. 2(b), w5 and w6 are latent variables and H1(u) and H2(u) are vectors, i.e. H1(u) and H2(u) are the obtained vectors from the output of first layer. Under BRI mapping is interpreted as weights are associated with or applied to vectors.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli to incorporate the teachings of Kazemi by including a relational NN. Doing so would provide a promising model for relational learning. (Kazemi, p. 6367 "Initial experiments on eight tasks over three real-world datasets show that RelNNs are promising models for relational learning.")

Koulougli and Kazemi do not teach, but Denoeux1 teaches: 
    PNG
    media_image4.png
    70
    362
    media_image4.png
    Greyscale
wherein the generative model component processes the request for the belief function based on trained probability parameters (Denoeux1, p. 131 Section II. A. "Let Ω be a finite set of mutually exclusive and exhaustive hypotheses, called the frame of discernment. A basic belief assignment (BBA) is a function m from 2Ω to [0, 1] verifying... For any A ⊆ Ω, m(A) represents the belief that one is willing to commit exactly to, given a certain piece of evidence... Associated with m are a belief or credibility function bel and a plausibility function pl..."; p. 133 Section III. A. "This definition is quite similar to that given by (10)–(12), except that positive masses are now assigned to each class wq for which uiq > 0 . Note that we have... ";  p. 134 Section III. B. "Layer L2 computes the BBA mi associated to each prototype... 

The vector of activations mi = (mi 1, ..., mi M+1)t of module i corresponds to the belief masses assigned by mi: ";  p. 135 Section III. C. "C. Parameter Learning... The parameters pki, γ, α, u [trained probability parameters]and can be adjusted so as to minimize Ev (respectively, Ev'), under the constraints...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli and Kazemi to incorporate the teachings of Denoeux1 by including a multilayer neural network with specific architecture. Doing so would provide excellent performance of this classification scheme. (Denoeux1, "Abstract—A new adaptive pattern classifier based on the Dempster–Shafer theory of evidence is presented... This procedure can be implemented in a multilayer neural network with specific architecture... Experiments with simulated and real data demonstrate the excellent performance of this classification scheme as compared to existing statistical and neural network techniques").

Koulougli, Kazemi and Denoeux1 do not teach, but Denoeux2 teach: and a minimization function to determine a generalized belief function defined by fuzzy sets, and (Denoeux2, p. 181 Section 4. "In this section, we introduce the new concept of a fuzzy-valued belief structure (FBS), which will be defined as a fuzzy set of belief structures on Ω, whose belief masses are restricted by fuzzy numbers. Definition 4 (Fuzzy-valued belief structure). A fuzzy-valued belief structure (FBS) is a normal fuzzy subset m~...")

    PNG
    media_image5.png
    61
    365
    media_image5.png
    Greyscale

(membership function um~ is the minimization function)

    PNG
    media_image6.png
    57
    456
    media_image6.png
    Greyscale
(p. 183 Section 4.2 "we may define the fuzzy credibility of A as a fuzzy set be l~(A) [a generalized belief function defined by fuzzy set] with membership function:..."; 
p. 194 Section 6. "This paper has introduced the new concepts of interval-valued and fuzzy-valued belief structures... These mathematical objects may be seen as generalized belief structures for which extensions of the classical notions of credibility, plausibility...") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi and Denoeux1 to incorporate the teachings of Denoeux2 by including interval-valued and fuzzy-valued belief structures. Doing so would make the whole scheme computationally tractable. (Denoeux2, abstract "We then introduce the concepts of interval-valued and fuzzy-valued belief structures... a generalization of various concepts of Dempster-Shafer theory including those of belief and plausibility functions... Most calculations implied by the manipulation of these concepts are based on simple forms of linear programming problems for which analytical solutions exist, making the whole scheme computationally tractable.")

Koulougli, Kazemi, Denoeux1 and Denoeux2 do not teach, but Platanios teaches: discovers rules for use in a rule-based system from unlabeled observation variables, wherein the rules are annotated with a belief value, and (Platanios, p. 3 "3. Proposed Method: … we introduc the notion of probabilistic logic, which fuses logic with probabilistic reasoning and forms the backbone of our method [a rule-based system]."; "3.1 Probabilistic Logic: In classical logic, we have a set of predicates… and a set of rules defined in terms of these predicates... Our goal is to infer the most likely values for a set of unobserved ground predicates [e.g. discovering rules], given a set of observed ground predicate values and logic rules... Furthermore, the truth values of ground predicates and rules may be continuous and lie in the interval [0, 1] instead of being boolean, representing the probability that the corresponding ground predicate or rule is true [annotated with a belief value]."; "3.2 Model: As described earlier, our goal is to estimate the true accuracies of each of the function approximations... using only unlabeled data [unlabeled observation variable]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi, Denoeux1 and Denoeux2 to incorporate the teachings of Platanios by including a probability logic system. Doing so would produce accurate estimates and allow the system to combine multiple classifier outputs. (Platanios, p. 1 "Experiments on four real-world data sets produce accuracy estimates within a few percent of the true accuracy, using solely unlabeled data. Our models also outperform existing state-of-the art solutions in both estimating accuracies, and combining multiple classifier outputs.")

Claims 8 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8 and 15. In addition, Koulougli teaches: (claim 15) A computer program product for facilitating a neural belief reasoner, the computer program product comprising one or more computer readable storage media having program instructions embodied therewith, the program instructions executable by a processing component to cause the processor to (Koulougli, p. 5 Section VI. "Our experiments were conducted on a Windows 7 machine, with Intel Core i5 1.8 GHz processor and 4-GB RAM [computer readable storage media]. Algorithms were implemented with Java.")

In regard to claims 2, 9 and 16, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios teach: The system of claim 1, wherein the receiving component that receives the request for the belief function (Koulougli, p. 3 Section IV. "A requester generates questions with multiple choice Q…"; p. 1 Section I. "We address the issue of modeling of workers uncertainty by the means of the belief functions theory;")

    PNG
    media_image7.png
    47
    294
    media_image7.png
    Greyscale
receives a condition function in association with a query, and (Koulougli, p. 2 Section II. C. "For α ϵ [0, 1]  [a condition function], let (1- α) be the degree of confidence (reliability) that we assign to the source of information... If the source is not fully reliable, the expert’s opinions are represented as follows..."; p. 3 Section III. A. "Since workers may have diverse levels of skill about the topic related to the question q [a query] at hand."; p. 3 Section IV. "Evidence theory offers appropriate aggregation tools of the answers by leveraging both levels of skill α qw [a condition function] and uncertainty m qw.") (each query-answer is associated with a mass of belief m, which is in association with a condition / a levels of skill) (Based on spec. [0030] C is a function that outputs a scalar in the range of [0, 1])
wherein the belief function output component outputs the data corresponding to the generalized belief function (See claim 1, Denoeux2 teaches the generalized belief function) comprising a belief value and plausibility value (Koulougli, p.2 Section II. A. "The theory of belief functions, also called theory of Dempster-Shafer or theory of evidence… Belief Function For every subset A of Ω, the belief of A, denoted as bel(A) [a belief value], is defined as the sum of the masses assigned to every subset B of A, i.e., bel(A)=∑A⊆Bm(B) The Plausibility Function (PL) Is also derived from a bba m. pl(A) [plausibility value] is the maximal belief affected to A justified by information on B which are not contradictory with A(A∩B≠∅): pl:2Ω→[0,1]A↦∑A∩B≠∅m(B)") (bel(A) generates a belief value and pl(A) generates a plausibility value. Both can be derived from mass.) as an answer to the query. (Koulougli, p. 3 Section III. B. "In this paper, we are interest in the problem of identifying the most reliable correct answer to a question q thanks to aggregation method by Dempster-Shafer theory of evidence..."; p. 4 Section V. A. "Afterward we apply the aggregation method based on Dempster rule of combination, as shown in Figure 5.") (mass final in Figure 5)

In regard to claims 6, 13 and 19, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios teach: The system of claim 1, further comprising: a training component that inputs a prior-knowledge probability distribution (Denoeux2, p. 171 Section 2.2 "... In Zadeh's model, a body of evidence is represented as a probability distribution PX of a random variable X taking values in an underlying space U = {1,...,n}, and a possibility distribution of Y given X . For a given value i of X , the conditional possibility distribution ∏ (Y|X) defines a normal fuzzy subset Fi of such that...") (A belief structure / evidence being described by a probability distribution measure.) and the unlabeled observation variables, and (Denoeux1, p. 132 Section II. B. "In this paper, the class of each training pattern is assumed to be perfectly known. However, the method can be easily extended to the more general case where class labels are imprecise and/or uncertain. [unlabeled]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli and Denoeux1 to incorporate the teachings of Denoeux2 by including interval-valued and fuzzy-valued belief structures. Doing so would make the whole scheme computationally tractable.
uses the prior-knowledge probability distribution and the unlabeled observation variables to train the neural belief reasoner. (Denoeux1, p. 132 Section II. B. "Let us consider the case where some pattern x ϵ Rp has to be classified in one of classes using a training set X of N P-dimensional patterns… This item of evidence can be represented by a BBA mi over the frame of discernment… ") (Evidence, described by a probability distribution, and unlabeled data included in the training set.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli to incorporate the teachings of Denoeux1 by including a multilayer neural network with specific architecture. Doing so would provide excellent performance of this classification scheme.
Claims 13 and 19 recite substantially the same limitation as claim 6, therefore the rejection applied to claim 6 also apply to claims 13 and 19. In addition, Denoeux1 teaches: using the prior-knowledge probability distribution and the unlabeled observation variables to maximize a likelihood of the observations. (Denoeux1, p. 132 Section II. B. "Let us consider the case where some pattern x ϵ Rp has to be classified in one of classes using a training set X of N P-dimensional patterns… This item of evidence can be represented by a BBA mi over the frame of discernment… The pignistic probability distribution is defined as BetP...(15)... the risk relative to the pignistic probability distribution is minimized by choosing the class with maximum pignistic probability") (Evidence, described by a probability distribution, and unlabeled data included in the training set, in order to get maximum pignistic probability)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli to incorporate the teachings of Denoeux1 by including a multilayer neural network with specific architecture. Doing so would provide excellent performance of this classification scheme.

In regard to claims 7, 14 and 20, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios teach: The system of claim 1, wherein the generative model component inputs the unlabeled observation variables. (Platanios, p. 3 "3.2 Model: As described earlier, our goal is to estimate the true accuracies of each of the function approximations... using only unlabeled data [unlabeled observation variable]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi, Denoeux1 and Denoeux2 to incorporate the teachings of Platanios by including a probability logic system. Doing so would produce accurate estimates and allow the system to combine multiple classifier outputs.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koulougli in view of Kazemi in view of Denoeux1 in view of Denoeux2 in view of Platanios in further view of Lefevre ("Using Infomation Criteria in Dempster-Shafer’s Basic Belief Assignment").

In regard to claims 3, 10 and 17, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios do not teach, but Lefevre teaches: The system of claim 1, wherein the receiving component receives a prior- knowledge probability distribution over observations, and (Lefevre, p. 174 Section 3.1 "In evidence theory, this problem leads to initialize the belief functions m. We make the hypothesis that the data extracted from one information source Sj among M sources can be represented as a gaussian distribution [a prior- knowledge probability distribution].")

    PNG
    media_image8.png
    49
    409
    media_image8.png
    Greyscale
wherein the generative model component combines the prior-knowledge probability distribution with the generalized belief function to generate sample observations for output by the belief function output component. (Lefevre, p. 174 Section 3.1 "For the value xj, we determine the membership probability according to the hypothesis as: P(Xj/Hn)… (10), The pair (μ, σ) represent respectively the mean and standard deviation computed after the learning step for each hypothesis Hn, and each source Sj... Let X' a M component vector to be classify with X' = [x'1,..., x'M]t. The belief given for each hypothesis Hn, depends on the membership probability with respect to : ")

(P(Xj/Hn) from the gaussian distribution is included /combined in the belief functions, and final results are generated from the belief functions.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios  to incorporate the teachings of Lefevre by including datasets from a gaussian distribution. Doing so would allow learning knowledge using data to be used in the belief functions m. (Lefevre, "An important aspect of discrimination concerns learning knowledge using data. In evidence theory, this problem leads to initialize the belief functions m.")

In regard to claims 4, 11 and 18, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios and Lefevre teach: The system of claim 1, wherein the receiving component receives a prior-knowledge probability distribution over observations, and wherein the generative model component draws a sample observation from the prior-knowledge probability distribution, and (Lefevre, p. 174 Section 3.1 "In evidence theory, this problem leads to initialize the belief functions m. We make the hypothesis that the data extracted [drawing a sample] from one information source Sj among M sources can be represented as a gaussian distribution [a prior- knowledge probability distribution].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios  to incorporate the teachings of Lefevre by including datasets from a gaussian distribution. Doing so would allow learning knowledge using data to be used in the belief functions m. 
determines whether to keep the sample observation or reject the sample observation based on a probability computation to generate sample observations for output by the belief function output component. (Denoeux1, p. 136 Section IV. "The training set contains samples from all classes. The possible actions are then assigned to class wq [keep the sample observation] for q ϵ {1,…,M}, denoted by x, and rejection α0 [reject the sample observation]… (47) (48) Assignment to the class with the largest pignistic probability is then decided if that probability is greater than 1-λ. Rejection is preferred when the maximum probability [a probability computation] is too small...The same rule thus allows to reject both ambiguous patterns and outliers.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli to incorporate the teachings of Denoeux1 by including a multilayer neural network with specific architecture. Doing so would provide excellent performance of this classification scheme.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koulougli in view of Kazemi in view of Denoeux1 in view of Denoeux2 in view of Platanios in further view of Rui ("Novel Fuzzy Neural Network: The Vague Neural Network").


    PNG
    media_image6.png
    57
    456
    media_image6.png
    Greyscale
In regard to claims 5 and 12, Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios teach: The system of claim 1, wherein the generative model component specifies the generalized belief function over a space based on a mass assignment function, and (Denoeux2, p. 183 Section 4.2 "The fuzzy credibility and the fuzzy plausibility of a crisp or fuzzy subset A of Ω [a space] induced by a FBS may be defined by applying the extension principle to Eqs. (23) and (16)... we may define the fuzzy credibility of A as a fuzzy set bel~(A) [a generalized belief function] with membership function:") 

(the fuzzy credibility of A as a fuzzy set bel~(A) is based on m(Fi), which is assigned by m [a mass assignment function])

    PNG
    media_image9.png
    86
    397
    media_image9.png
    Greyscale
wherein the mass assignment function assigns mass values ... to fuzzy sets, (Denoeux2, p. 181 Section 4.1 "As suggested in the above remark, each BS m belonging to the core of a FBS m~ [mass assignment function] constrained by fuzzy numbers m~ i… Proposition 1. Let m~ be a FBS defined by n elements F1,...,Fn of [0, 1]Ω... The fuzzy set m~ (Fi) with α -cuts αm~(Fi) = [αm~-(Fi), αm~+(Fi)] satisfies all the axioms of a fuzzy number. Hence, a FBS may be seen as a fuzzy mapping assigning a fuzzy number [mass values] to each A ϵ [0, 1]Ω") (m~ assigns values m~(Fi) to each of the fuzzy sets Fi. )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli and Denoeux1 to incorporate the teachings of Denoeux2 by including interval-valued and fuzzy-valued belief structures. Doing so would make the whole scheme computationally tractable.
… mass values, which are derived from trained probability parameters (Denoeux1, p. 134 Section III. "… The vector of activations mi = (mi 1, ..., mi M+1)t of module i corresponds to the belief masses assigned by mi: "; "C. Parameter Learning... The parameters pki, γ, α, μ [trained probability parameters]") (see details in claim 1)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli to incorporate the teachings of Denoeux1 by including a multilayer neural network with specific architecture. Doing so would provide excellent performance of this classification scheme.
Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios do not teach, but Rui teaches: … fuzzy sets, which are formed by trained neural networks as membership functions. (Rui, p. 1 Section 2.1 "... where μA is the membership function of the fuzzy set μA:U→[0,1]μA(ui) is a single value and it indicates the grade of membership of ui in the fuzzy set A."; p. 2 Section 3 "The input layer consists of xi,i=1,2,…N. each neuron in the fuzzification layer represents a fuzzy membership function for one of the input variables. The layer comprises the term neurons which correspond to the linguistic variables such as NL, NM, NS, NZ, Z, PZ, PS, PM, PL, etc. each neuron in this layer performs the computation of a membership function. A bell-shaped function is usually used to compute the membership degree as... where cij, and δij2 denotes the center and the width of the membership function...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koulougli, Kazemi, Denoeux1, Denoeux2 and Platanios  to incorporate the teachings of Rui by including vague neuron network. Doing so would allow the network to be applied to the problem of fault diagnosis and shows good performance. (Rui, "Based on the idea of vague set theory, in this paper, a new kind of FNN: vague neuron network (VNN) is put forward, the properties are discussed. Then the VNN is applied to the problem of fault diagnosis and shows good performance.")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 8 bottom, claims 1, 8 and 15): “In particular, none of the cited references, alone or in combination, teach, disclose or suggest the elements of claim 1, recited as "wherein the first neural network maps latent variables to observations and the second neural network maps latent variables to vectors" (emphasis added). As such, none of the cited references, alone or in combination, teach, disclose or suggest the elements of claim 1…” 
Examiner answers: claim 1 has been amended and the examiner has added more citation and more explanation. Kazemi teaches: In first NN of Fig. 2(b), w1 and w3 are latent variables and Likes(u,m), Action(m), Drama(m) are observations. Under BRI mapping is interpreted as weights are associated with or applied to observations. Further in second NN of Fig. 2(b), w5 and w6 are latent variables and H1(u) and H2(u) are vectors, i.e. H1(u) and H2(u) are the obtained vectors from the output of first layer. Under BRI mapping is interpreted as weights are associated with or applied to vectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122   


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122